IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


STACY PARKS MILLER, DISTRICT      : No. 263 MAL 2016
ATTORNEY,                         :
                                  :
               Petitioner         : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
COUNTY OF CENTRE; SEAN P.         :
MCGRAW; ANDREW SHUBIN,            :
ATTORNEY AT LAW, D/B/A/ THE LAW   :
OFFICE OF ANDREW SHUBIN;          :
BERNARD F. CANTORNA, ESQUIRE,     :
BRYANT & CANTORNA, P.C.; AND      :
JOHN DOES 1-5,                    :
                                  :
               Respondents        :

STACY PARKS MILLER, DISTRICT      : No. 264 MAL 2016
ATTORNEY,                         :
                                  :
               Petitioner         : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
COUNTY OF CENTRE; SEAN P.         :
MCGRAW; ANDREW SHUBIN,            :
ATTORNEY AT LAW, D/B/A/ THE LAW   :
OFFICE OF ANDREW SHUBIN;          :
BERNARD F. CANTORNA, ESQUIRE,     :
BRYANT & CANTORNA, P.C.; AND      :
JOHN DOES 1-5,                    :
                                  :
               Respondents        :
                                      ORDER



PER CURIAM

      AND NOW, this 5th day of October, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


             Do district attorneys and their offices constitute “judicial
             agencies” as defined under Section 102 of the Right-to-
             Know-Law, 65 P.S. § 67.102?




                       [263 MAL 2016 and 264 MAL 2016] - 2